DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. Claims 1, 12, 13 and 19 are amended. Claims 8, 9, 14-18, 25-29 and 33-68 are cancelled. Claims 1-7, 10-13, 19-24 and 30-32 are pending. 

Claim Objections  
3.	Claim 19 is objected to because - as first message was from network server to first user equipment and the amended limitation “first user equipment does not receive a control message from the second user equipment between sending the first message and receiving the data message”, apparently claims limitation indicates first message was from first user equipment to second user equipment.
For clarity and consistency, it is suggested to correct the limitation as ““first user equipment does not receive a control message from the second user equipment between receiving the first message from network server and receiving the data message.


Response to Arguments
4. 	Applicants arguments filed on 12/21/2020 with respect to claims 1-7, 10-13, 19-24 and 30-32 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub: 20170171690) hereinafter Kim and further in view of Jang et al. (US Pub: 20140269641) hereinafter Jang 
As to claim 1 Kim teaches a sidelink resource scheduling method: implemented by a first user equipment, wherein the sidelink resource scheduling method comprises: (Kim [0193] [0194] Fig. 11, a method of D2D discovery by UE 1 where UE 1 plays a role of transmitting a discovery message, UE 1 transmits the discovery message and UE 2 receives the discovery message)
from a network server, wherein the first message comprises first information, that indicates a data channel sidelink resource allocated by the network server to second user equipment; (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool and a D2D data pool; UE receives the configured resource pool from base station/first message)
 determining, based on the first message, a second message corresponding to the second user equipment, wherein the second message comprises the first information; (Kim [0219] Fig. 14, UE receives the configured resource pool (a time and a frequency) and selects the resource for the D2D communication transmission;  the UE may select the resource for transmitting the control information in the control information resource pool in order to transmit the control information and  the UE may select the resource in the data resource pool in order to transmit the D2D direct communication data)
and sending the second message  to the corresponding second user equipment. (Kim [0215] [0219] UE receives the configured resource pool (a time and a frequency) and selects the resource for the D2D communication transmission; UE may select the resource for transmitting the control information in the control information resource pool in order to transmit the control information and UE may select the resource in the data resource pool in order to transmit the D2D direct communication data; UE transmits control information and D2D data by using an allocated resource). 
Kim does not teach receiving, from the second user equipment, after sending the second message to the second user equipment and based on the second message wherein the first user equipment does not receive a control message from the second user equipment between sending the second message to the second user equipment and receiving the data message. 
Jang teaches receiving, from the second user equipment, after sending the second message to the second user equipment and based on the second message comprising the first information, a data message wherein the first user equipment does not receive a control message from the second user equipment between sending the second message to the second user equipment and receiving the data message  (Jang [0077] [0079] [0080]Fig. 8, the D2D reference signal information from base station include an allocation information (e.g., a D2D reference signal carried symbol index, a D2D reference signal carried frequency band, etc.) of a resource for carrying a D2D reference signal, a sequence information of the D2D reference signal and/or the like; The D2D user equipment 1 generates a D2D reference signal for acquiring synchronization with the D2D user equipment 2 [S807] and then transmits the generated D2D reference signal to the D2D user equipment 2 [S809]/second message, after D2D synchronization has been acquired, the D2D user equipment 1 and the D2D user equipment 2 perform the D2D communication with each other [S813]/UE1, receive data from UE 2 without receiving any control message)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jang with the teaching of Kim because Jang teaches that transmitting e generated D2D reference signal to the D2D user equipment 2 would allow acquire synchronization with UE 2, thereby occurrence of interference between a user equipment of a cellular network and a user 

As to claim 2.   The combination of Kim and Jang specifically Kim teaches wherein the first message further comprises second information, that indicates a control channel sidelink resource allocated by the network server to the corresponding second user equipment (Kim [0215] [0217] Fig. 14, When the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH, the transmitting D2D UE transmits control information and D2D data by using an allocated resource; receiving UEs monitor the control information pool and decodes control information associated therewith)

As to claim 19 Kim teaches implemented by a first user equipment, wherein the sidelink resource scheduling method comprises: sending, by a network server, a first message to first user equipment, (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool and a D2D data pool; UE receives the configured resource pool from base station/first message)
wherein the first message is used to determine a second message corresponding to at least one second user equipment, (Kim [0219] Fig. 14, UE receives the configured resource pool (a time and a frequency) and selects the resource for the D2D communication transmission;  the UE may select the resource for transmitting the control information in the control information resource pool in order to transmit the control information and  the UE may select the resource in the data resource pool in order to transmit the D2D direct communication data)
wherein the first message comprises first information and second information, the first information indicates a data channel sidelink resource allocated by the network server to the corresponding second user equipment, and the second information indicates a control channel sidelink resource allocated by the network server to the corresponding second user equipment, Kim [0219] Fig. 14, UE receives the configured resource pool (a time and a frequency) and selects the resource for the D2D communication transmission;  the UE may select the resource for transmitting the control information in the control information resource pool (second information)  in order to transmit the control information and  the UE may select the resource in the data resource pool (first information)in order to transmit the D2D direct communication data; the D2D transmitting UE transmits the SA and/or D2D data to the D2D receiving UE based on the information received)
Kim does not teach wherein the first user equipment does not receive a control message from the second user equipment between sending the first message and receiving the data message.
 	Jang teaches wherein the first user equipment does not receive a control message from the second user equipment between sending the first message and receiving the data message. (Jang [0079] [0080] Fig, 8 0079] The D2D user equipment 1 receives reference signal transmission information/first message (s805) and receives D2D communication of user equipment 2, and does not receives any messages in-between, from receiving first message from network server and data message from user equipment 2)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Jang with the teaching of Kim because Jang teaches that transmitting e generated D2D reference signal to the D2D user equipment 2 would allow acquire synchronization with UE 2, thereby occurrence of interference between a user equipment of a cellular network and a user equipment currently performing a D2D communication would be minimized. (Jang [0020] Fig. 8)

Claim(s), 12 and 13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jang and further in view of Bontu et al. (US Pub: 20140086152) hereinafter Bontu

As to claim 12.  The combination of Kim and Jang specifically Kim teaches wherein before sending the second message to the second user equipment, the sidelink resource scheduling method further comprises: (Kim [0199] [0200] the number of transmission times  (maximum forwarding duration) of the discovery signal for one transport block may be transmitted  to the UE by the high layer signaling; discovery transmission UE arbitrarily selects a specific resource in the radio resource pool then , transmit the discovery message)  receiving, a maximum forwarding duration from  the network server, wherein the maximum forwarding duration indicates a maximum duration for which the   first user equipment is allowed to send the second (Kim [0199] [0202] MAC PDU transmitted  by one UE may be repeatedly e.g., repeatedly four times, contiguously or non-contiguously within the discovery period that is, the radio resource pool, the number of transmission times  (maximum forwarding duration) of the discovery signal for one transport block may be transmitted  to the UE by the high layer signaling)
And autonomously selecting, a resource from a resource pool configured by the network server, (Kim [0199] a radio resource pool for discovery transmission and reception constituted by a plurality of subframe sets and a plurality of resource block sets is allocated within a specific period hereinafter, referred to as `discovery period ` and discovery transmission UE arbitrarily selects a specific resource in the radio resource pool and thereafter, transmit the discovery message)
The combination of Kim and Jang does not teach wherein sending the second message to the second user equipment comprises sending  the second message to the second user equipment within an amount of the time calculated based on  by  the maximum forwarding duration, and an anticipated parsing time for the second message.  
Bontu teaches wherein sending the second message to the second user equipment comprises sending the second message to the second user equipment within an amount of the time calculated based on  by  the maximum forwarding duration, and an anticipated parsing time for the second message (Bontu [0065] [0066] fig. 10, after receiving the PDCCH, the D2D transmitting UE, i.e., UE1, performs the D2D transmission using the allocated UL resources and MCS indicated in PDCCH at 1004, D2D transmission may occur after a pre-determined time period from the time the resource grant is received; for example, D2D  transmission 1004 may occur at four subframes after the transmission of resources grant 1002/maximum forwarding duration;  the D2D receiving UE, i.e., UE0, may expect to decode/anticipated parsing,  the D2D data on the resources indicated in PDCCH 4 subframes later;  UE0 decodes the D2D data, the D2D receiving UE will send a HARQ signal, e.g., ACK/NACK to the eNB via physical uplink control channel (PUCCH) at 1006/parsing duration 4 subframes)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching of Kim and Lee because Bontu teaches that performing the D2D transmission using the allocated UL resources providing a direct inter-device communication link between the UEs, improved overall spectral efficiency may be achieved. (Bontu [0018])

As to claim 13 The combination of Kim and Jang specifically Kim teaches wherein before sending the second message to the second user equipment, the sidelink resource scheduling method further comprises: (Kim [0199] [0200] the number of transmission times (maximum forwarding duration) of the discovery signal for one transport block may be transmitted to the UE by the high layer signaling; discovery transmission UE arbitrarily selects a specific resource in the radio resource pool then, transmit the discovery message)  
receiving, a maximum forwarding duration sent from the network server,  and  wherein the maximum forwarding duration indicates a maximum duration for  which the first user equipment to send the second message, (Kim [0199] [0202] MAC PDU transmitted  by one UE may be repeatedly e.g., repeatedly four times, contiguously or non-contiguously within the discovery period that is, the radio resource pool, the number of transmission times  (maximum forwarding duration) of the discovery signal for one transport block may be transmitted  to the UE by the high layer signaling; discovery transmission UE arbitrarily selects a specific resource in the radio resource pool and thereafter, transmit the discovery message) 
the Combination of Kim and Jang does not teach and is calculated based on  an anticipated parsing time of the second message 
Bontu teaches and is calculated based on  an anticipated parsing time of the second message  (Bontu [0065][0066Fig. 10,  the D2D receiving UE, i.e., UE0, may expect to decode/anticipated parsing,  the D2D data on the resources indicated in PDCCH 4 subframes later, UE0 decodes the D2D data, the D2D receiving UE will send a HARQ signal, e.g., ACK/NACK to the eNB via physical uplink control channel (PUCCH) at 1006/parsing duration 4 subframes)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Bontu with the teaching of Kim and Lee because Bontu teaches that performing the D2D transmission using the allocated UL resources providing a direct inter-device communication link between the UEs, improved overall spectral efficiency may be achieved. (Bontu [0018])



s 3, 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jang  and further in view of Feng et al. (US Pub:  20190029061 A1) hereinafter Feng and further in view of Chen et al. (US Pub: 20170094656) hereinafter Chen

As to claim 3 The combination of Kim and Jang specifically Kim teaches wherein the first message further comprises third information allocated by the network server to the second user equipment,  wherein  the third information indicates a forwarding resource used by the first user equipment to forward the second message of the second user equipment; (Kim [0199] [0200]  configuration information of the discovery resource pool may be transmitted to the UE by high layer signaling; information of the discovery resource pool for the discovery transmission includes the discovery period (third information), subframe set and resource block set information which may be used for transmitting the discovery signal within the discovery period (forwarding resource)
first information and the second information of the second user equipment are (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message)
The combination of Kim and Jang does not teach wherein encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, wherein the first MAC CE further comprises an identifier of the at least one second user equipment, wherein the third information of the second user equipment is wherein the second MAC CE further comprises the identifier of the second user equipment
Feng teaches wherein encapsulated into a first media access control (MAC) control element(MAC CE) in the first message for sending, wherein the first MAC CE further comprises an identifier of the at least one second user equipment; (Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])
The combination of Kim, Jang and Feng does not teach wherein the third information of the second user equipment is encapsulated into a second MAC CE in the first message for sending, wherein the second MAC CE further comprises the identifier of the second user equipment
Chen teaches wherein the third information of the second user equipment is encapsulated into a second MAC CE in the first message for sending, wherein the second MAC CE further comprises the identifier of the second user equipment (Chen[0250][0252][0256] Fig. 20, the first UE receives a sidelink grant from an eNB, SL grant may map to a set of subframes;  set of subframes may be in a sidelink control (SC) period, Relay UE can transmit one or more SL MAC PDUs on those subframes belonging to the set of subframes (Third information) the first UE uses the sidelink grant to transmit at least a first sidelink MAC PDU (i.e., MAC PDU includes MAC CE)   of the first layer-2 link and a second sidelink MAC PDU of the second layer-2 link in different subframes to the second UE; the destination identity of the first layer-2 link and the destination identity of the second layer-2 link could be a ProSe UE Identity of the second UE and the first UE could be a relay UE, and the second UE could be a remote UE)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim, Jang and Feng because Chen teaches that including identifier of the remote UE in the MAC PDU would allow the relay UE to use the ProSe Relay UE ID for relaying the data between the multiple PDNs and the first remote UE thereby based on such usage, the communications for different PDN connections between the Relay UE and the Remote UE could be aligned in one source/destination combination.(Chen [0282])

As to claim 4 The combination of Kim and Jang specifically Kim teaches wherein the first message further comprises third information allocated by the network server to the second user equipment, wherein the third information indicates a forwarding resource used by the first user equipment to forward the second message  (Kim [0199] [0200]  configuration information of the discovery resource pool may be transmitted to the UE by high layer signaling; information of the discovery resource pool for the discovery transmission includes the discovery period (third information), subframe set and resource block set information which may be used for transmitting the discovery signal within the discovery period (forwarding resource)
wherein the first information, the second information, and the third information of the second user equipment are encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, wherein the first MAC CE further comprises an identifier of the second user equipment (Chen [0252]  [0256] Fig. 20,  relay UE uses a received SL grant, the Relay UE needs to associate the received SL grant with a destination which has data available for transmission;  received SL grant may map to a set of subframes and in a sidelink control period second and third information); Relay UE can transmit one or more SL MAC PDUs on those subframes belonging to the set of subframes MAC PDU to be transmitted in the sidelink control period including multiple SL MAC SDUs (first information) belonging to different source/destination combinations and those source/destination combinations have the same destination; the destination identity of the first layer-2 link and the destination identity of the second layer-2 link could be a ProSe UE Identity of the second UE).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim and Jang  because Chen teaches that including identifier of the remote UE in the MAC PDU would allow the relay UE to use the ProSe Relay UE ID for relaying the data between the multiple PDNs and the first remote UE thereby based on such usage, the 
As to claim 20 The combination of Kim and Jang specifically Kim teaches wherein the first message further comprises third information allocated by the network server to the second user equipment, and the third information indicates a forwarding resource to be used by the first user equipment to forward the second message; (Kim [0199] [0200]  configuration information of the discovery resource pool may be transmitted to the UE by high layer signaling; information of the discovery resource pool for the discovery transmission includes the discovery period (third information), subframe set and resource block set information which may be used for transmitting the discovery signal within the discovery period (forwarding resource)
wherein the first information and the second information of the second user equipment are (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message)
the combination of Kim and Jang does not teach encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, and the first MAC CE further comprises an identifier of the at least one second user equipment; and
the third information of the at least one second user equipment is encapsulated into a second MAC CE in the first message for sending, and the second MAC CE further comprises the identifier of the at least one second user equipment.
 (Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])
The combination of Kim, Jang  and Feng does not teach the third information of the at least one second user equipment is encapsulated into a second MAC CE in the first message for sending, and the second MAC CE further comprises the identifier of the at least one second user equipment.
Chen teaches the third information of the at least one second user equipment is encapsulated into a second MAC CE in the first message for sending, and the second MAC CE further comprises the identifier of the at least one second user equipment (Chen[0250][0252][0256] Fig. 20, the first UE receives a sidelink grant from an eNB, SL grant may map to a set of subframes;  set of subframes may be in a sidelink control (SC) period, Relay UE can transmit one or more SL MAC PDUs on those subframes belonging to the set of subframes (Third information) the first UE uses the sidelink grant to transmit at least a first sidelink MAC PDU (i.e., MAC PDU includes MAC CE)   of the first layer-2 link and a second sidelink MAC PDU of the second layer-2 link in different subframes to the second UE; the destination identity of the first layer-2 link and the destination identity of the second layer-2 link could be a ProSe UE Identity of the second UE and the first UE could be a relay UE, and the second UE could be a remote UE)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim, Jang and Feng because Chen teaches that including identifier of the remote UE in the MAC PDU would allow the relay UE to use the ProSe Relay UE ID for relaying the data between the multiple PDNs and the first remote UE thereby based on such usage, the communications for different PDN connections between the Relay UE and the Remote UE could be aligned in one source/destination combination.(Chen [0282])

Claims 5, 6, 10, 11, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jang and Feng

As to claim 5 The combination of Kim and Jang specifically Kim teaches wherein the first information and the second information of the second user equipment (Kim [0215][0219][0265] Fig. 14,  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message; the D2D transmitting UE transmits the SA and/or D2D data to the D2D receiving UE based on the information received)
The combination of Kim and Jang does not teach are encapsulated into a first media access control (MAC) control element (MAC) CE in the first message for sending, and wherein the first MAC CE further comprises an identifier of the second user equipment.
Feng teaches the second user equipment are encapsulated into a first media access control (MAC) control element (MAC) CE in the first message for sending, and wherein the first MAC CE further comprises an identifier of the second user equipment(Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

As to claim 6 The combination of Kim and Jang specifically Kim teaches wherein the receiving the first message comprises: (Kim [0215] the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH, the transmitting D2D UE transmits control information and D2D data by using an allocated resource)
receiving, the first message from  the network server on at least one physical downlink control channel (Kim [0215] the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH) 
Feng teaches and wherein the first message further comprises an identifier of the at least one second user equipment Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

As to claim 10 the combination of Kim, Jang and Feng specifically Kim teaches  wherein sending the second message comprises: sending, the second message to the second user equipment using a resource indicated by the first information and the (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message)
As to claim 11    The combination of Kim and Jang specifically Kim teaches wherein the first information of the second user equipment is, (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message)
and wherein sending the second message to the  second user equipment comprises:
sending, the second message to the second user equipment on a physical sidelink control channel using the control channel sidelink resource (Kim  [0276] scheduling assignment SA RA field alternatively, a PSCCH RA field, a resource field for the PSCCH indicates resource information for the SA transmission; , the SA RA field indicates scheduling information (that is, resource information) for PSCCH transmission; the D2D Tx UE transmits the SA (that is, the PSCCH) in a resource indicated by the SA RA field)
the combination of Kim and Jang does not teach encapsulated into sidelink control information of the second message for sending, wherein  the sidelink control information further comprises at least one of an identifier of the second user equipment, 
Feng teaches encapsulated into sidelink control information of the second message for sending, wherein  the sidelink control information further comprises at least one of an identifier of the second user equipment, a frequency hopping identifier, a time resource mode, or a modulation and coding scheme; (Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

As to claim 22 The combination of Kim and Jang specifically Kim teaches wherein the first information and the second information of the at least one second user equipment (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message)
The combination of Kim and Jang does not teach are encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, and the first MAC CE further comprises an identifier of the at least one second user equipment,
Feng teaches are encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, and the first MAC CE further comprises an identifier of the at least one second user equipment (Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

As to claim 23 The combination of Kim and Jang specifically Kim teaches sending, by the network server, the first message to the first user equipment on at least Kim [0215] the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH) 
corresponding to the first information and the second information, (Kim [0199] [0200] configuration information of the discovery resource pool may be transmitted to the UE by high layer signaling; information of the discovery resource pool for the discovery transmission includes the discovery period (third information), subframe set and resource block set information which may be used for transmitting the discovery signal within the discovery period (forwarding resource)
The combination of Kim and Jang does not teach wherein the first message further comprises an identifier of the second user equipment and the sending, by a network server, a first message to first user equipment comprises:
Feng teaches wherein the first message further comprises an identifier of the second user equipment (Feng [0145][0146] Fig. 5, the eNB encapsulates the data into a MAC PDU of a Uu interface, a MAC CE in the MAC PDU of the Uu interface contains a layer-2 identifier or terminal equipment identifier of the remote terminal equipment; the eNB schedules  downlink data transmission through a PDCCH addressed by a relay-specific RNTI and transmit the MAC PDU of the Uu interface to a relay terminal equipment in a Physical Downlink Shared Channel (PDSCH)) 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Jang because Feng teaches transmitting MAC PDU to relay UE including an 

Claims 7 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jang and further in view of  Patil et al. (US Pub: 20150271807) hereinafter Patil

As to claim 7 The combination of Kim and Jang specifically Kim teaches wherein the receiving the first message comprises: Receiving the first message from the network server on at least one physical downlink control channel; (Kim [0215] the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH, the transmitting D2D UE transmits control information and D2D data by using an allocated resource)
The combination of Kim and Jang does not teach and wherein determining, the second message  comprises: descrambling, the at least one  physical downlink control channel based on a sidelink radio network temporary identifier of the second user equipment, and determining a correspondence between the first message sent on the physical downlink control channel and the second user equipment
Patil teaches and wherein determining, the second message  comprises: descrambling, the at least one  physical downlink control channel based on a sidelink radio network temporary identifier of the second user equipment, (Patil [0022] [0023] descrambling  the at least one grant transmitted via the PDCCH with a D2D RNTI  to indicate that the at least one grant is related to D2D communications; grant identify one or more SA resources on which an SA is to be transmitted by a device for D2D communications, and identify one or more data resources on which data is to be transmitted by the device for D2D communications)
and determining a correspondence between the first message sent on the physical downlink control channel and the second user equipment (Patil [0057] Fig. 1, Fig. 3, UE receives message(s) via a physical downlink control channel (PDCCH) message(s) from the base station 105 may be received as one or more grants, identifying one or more SA resources on which an SA is to be transmitted by the UE 115-b for D2D communications)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patil with the teaching of Kim and Jang because Patil teaches that using descrambling technique would allow to 
determine that the one or more SA resources and the one or more data resources are allocated for D2D communications thereby providing various types of communication content such as voice, video, packet data, messaging, broadcast, and so on.  (Patil [0005] [0019])
As to claim 24 The combination of Kim and Jang specifically Kim teaches wherein the sending, by a network server, a first message to first user equipment comprises: sending, by the network server, the first message to the first user equipment on at least one physical downlink control channel (Kim [0215] the base station schedules control information and D2D data transmission resources within a pool configured for transmitting D2D UE by using the PDCCH or ePDCCH, the transmitting D2D UE transmits control information and D2D data by using an allocated resource)

Patil teaches scrambled by using a sidelink radio network temporary identifier of the second user equipment  (Patil [0068] [0022] [0023] UE configured to descramble the grant(s) that may have been scrambled by the base station ; descrambling  the at least one grant transmitted via the PDCCH with a D2D RNTI  to indicate that the at least one grant is related to D2D communications; grant identify one or more SA resources on which an SA is to be transmitted by a device for D2D communications, and identify one or more data resources on which data is to be transmitted by the device for D2D communications)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Patil with the teaching of Kim and Jang because Patil teaches that using descrambling technique would allow to 
determine that the one or more SA resources and the one or more data resources are allocated for D2D communications thereby providing various types of communication content such as voice, video, packet data, messaging, broadcast, and so on.  (Patil [0005] [0019])

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Chen

As to claim 21 Kim teaches, wherein the first message further comprises third information allocated by the network server to the second user equipment, and the third (Kim [0199] [0200]  configuration information of the discovery resource pool may be transmitted to the UE by high layer signaling; information of the discovery resource pool for the discovery transmission includes the discovery period (third information), subframe set and resource block set information which may be used for transmitting the discovery signal within the discovery period (forwarding resource)
The combination of Kim and Jang does not teach and the first information, the second information, and the third information of the second user equipment are encapsulated into a first media access control (MAC) control element (MAC CE) in the first message for sending, and the first MAC CE further comprises an identifier of the at least one second user equipment
Chen  teaches and the first information, the second information, and the third information of the second user equipment are encapsulated into a first MAC CE in the first message for sending, and the first MAC CE further comprises an identifier of the at least one second user equipment (Chen [0252]  [0256] Fig. 20,  relay UE uses a received SL grant, the Relay UE needs to associate the received SL grant with a destination which has data available for transmission;  received SL grant may map to a set of subframes and in a sidelink control period second and third information); Relay UE can transmit one or more SL MAC PDUs on those subframes belonging to the set of subframes MAC PDU to be transmitted in the sidelink control period including multiple SL MAC SDUs (first information) belonging to different source/destination combinations and those source/destination combinations have the same destination; the destination identity of the first layer-2 link and the destination identity of the second layer-2 link could be a ProSe UE Identity of the second UE).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim and Jang because Chen teaches that including identifier of the remote UE in the MAC PDU would allow the relay UE to use the ProSe Relay UE ID for relaying the data between the multiple PDNs and the first remote UE thereby based on such usage, the communications for different PDN connections between the Relay UE and the Remote UE could be aligned in one source/destination combination.(Chen [0282])

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of  Aminaka et al. (US Pub: 20180049259) hereinafter Aminaka

As to claim 30 Kim teaches a sidelink resource scheduling method, comprising: receiving, by second user equipment, a message sent by first user equipment, wherein the message comprises first information, and the first information indicates a data channel sidelink resource allocated by a network server to the second user equipment; (Kim [0264] [0265][0266] Fig. 14,  the D2D transmitting UE transmits the SA and/or D2D data to the D2D receiving UE based on the information received; the base station transmits control information associated with the SA and/or control information associated with the D2D data to the D2D transmitting UE through the D2D grant separately or together (S1430): control information includes scheduling information of the SA and/or D2D data in the SA resource pool and/or D2D data resource pool)

Aminaka teaches and sending, by the second user equipment, a data message to the first user equipment based on the message (Aminaka [0070] [0071] Fig. 3, the relay UE 1 may transmit or receive signals for direct communication (e.g., Physical sidelink broadcast channel (PSBCH), Physical sidelink control channel (PSCCM), and Physical Sidelink Shared Channel (PSSCH)) to or from the remote UE 2 in accordance with the radio configuration received/remote UE2 transmits)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Aminaka with the teaching of Kim because Aminaka teaches that receiving data message from remote UE based on scheduling assignment would contribute to improvement of the sidelink communication in the partial coverage. (Aminaka [0034])

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Aminaka and Feng 

As to claim 31  the combination of Kim and Aminaka specifically Aminaka teaches and the sending a data message to the first user equipment comprises: sending, by the second user equipment, the data message to the first user equipment on a physical sidelink shared channel based on the first information and at least one of the following: the identifier of the corresponding second user equipment, the frequency hopping identifier, the time resource mode, and the modulation and coding scheme by (Aminaka [0064] [0070] [0071] Fig. 1, Fig. 3, radio configuration for sidelink communication with the remote UE 2, which is in the state of being unable to connect to the PLMN,  radio configuration specifies radio resources to be used for direct communication e.g., frequency resources, time resources, resource blocks, transmission power, or any combination thereof; the relay UE 1 may transmit or receive signals for direct communication (e.g., Physical sidelink broadcast channel (PSBCH), Physical sidelink control channel (PSCCM), and Physical Sidelink Shared Channel (PSSCH)) to or from the remote UE 2 in accordance with the radio configuration received)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Aminaka with the teaching of Kim because Aminaka teaches that receiving data message from remote UE based on scheduling assignment would contribute to improvement of the sidelink communication in the partial coverage. (Aminaka [0034])
The combination of Kim and Aminaka does not teach wherein the first information is encapsulated into sidelink control information of the message for sending, and the sidelink control information comprises at least one of the following:  an identifier of the corresponding second user equipment, a frequency hopping identifier, a time resource mode, and a modulation and coding scheme
Feng teaches wherein the first information is encapsulated into sidelink control information of the message for sending, and the sidelink control information comprises at least one of the following:  (Feng [0157] Fig. 6, after receiving the MAC PDU of the Uu interface, the relay terminal equipment may determine the remote terminal equipment corresponding to the MAC PDU according to the RNTI adopted for the PDCCH configured to schedule the MAC PDU and encapsulated the data/first information, contained in the MAC  PDU of the Uu interface into a MAC PDU of a PC5 interface)
an identifier of the corresponding second user equipment, a frequency hopping identifier, a time resource mode, and a modulation and coding scheme; (Feng [0157] Fig. 6, MAC  PDU of the PC5 interface may contain a terminal equipment identifier or layer-2 identifier associated with the RNTI of the remote terminal equipment)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim and Aminaka because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Aminaka, Chen and Feng

As to claim 32  the combination of Kim and Aminaka specifically Kim teaches  wherein the message further comprises second information, the second information indicates a control channel sidelink resource allocated by the network server to the second user equipment, (Kim [0264] [0265][0266] Fig. 14,  the D2D transmitting UE transmits the SA and/or D2D data to the D2D receiving UE based on the information received; the base station transmits control information associated with the SA and/or control information associated with the D2D data to the D2D transmitting UE through the D2D grant separately or together (S1430): control information includes scheduling information of the SA and/or D2D data in the SA resource pool and/or D2D data resource pool)
the first information and the second information of the second user equipment (Kim [0215][0219]  base station configures the resource pool required for the D2D direct communication; the resource pool required for the D2D communication is divided into a control information pool (second information)  and a D2D data pool (first information); UE receives the configured resource pool from base station/first message, and the D2D transmitting UE transmits the SA and/or D2D data to the D2D receiving UE based on the information received in step)
The combination of Kim and Aminaka does not teach are encapsulated into a media access control (MAC) control element MAC CE in the second message for sending, the MAC CE further comprises an identifier of the second user equipment, and the message further comprises a logical channel identifier value corresponding to the MAC CE; and after the receiving, by second user equipment, a message sent by first user equipment, the method further comprises: reading, by the second user equipment, the MAC CE in the message based on the logical channel identifier value in the message to obtain the first information and the second information
Chen teaches are encapsulated into a MAC CE in the second message for sending, the MAC CE further comprises an identifier of the second user equipment, (Chen[0250][0252][0256] Fig. 20, the first UE receives a sidelink grant from an eNB, SL grant may map to a set of subframes;  set of subframes may be in a sidelink control (SC) period, Relay UE can transmit one or more SL MAC PDUs  on those subframes belonging to the set of subframes the first UE uses the sidelink grant to transmit at least a first sidelink MAC PDU (i.e., MAC PDU includes MAC CE)   of the first layer-2 link and a second sidelink MAC PDU of the second layer-2 link in different subframes to the second UE; the destination identity of the first layer-2 link and the destination identity of the second layer-2 link could be a ProSe UE Identity of the second UE and the first UE could be a relay UE, and the second UE could be a remote UE)
and the message further comprises a logical channel identifier value corresponding to the MAC CE; (Chen [0237] Logical Channel ID field identifies the logical channel instance of the corresponding MAC SDU or the type of the corresponding MAC control element)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Kim and Aminaka because Chen teaches that including identifier of the remote UE in the MAC PDU would allow the relay UE to use the ProSe Relay UE ID for relaying the data between the multiple PDNs and the first remote UE thereby based on such usage, the communications for different PDN connections between the Relay UE and the Remote UE could be aligned in one source/destination combination.(Chen [0282])
 and after the receiving, by second user equipment, a message sent by first user equipment, the method further comprises:  reading, by the second user equipment, the MAC CE in the message based on the logical channel identifier value in the message to obtain the first information and the second information. (Feng  [0132] [0134]  After receiving  the second layer-2 PDU, the receiving equipment may parse/read, the second layer-2 PDU; the relay terminal equipment  perform data transmission with the remote terminal equipment and the network equipment in a MAC PDU manner;  the MAC PDU may contain the identification information of the remote terminal equipment, for example, the layer-2 identifier or terminal equipment identifier of the remote terminal equipment; identification information of the remote terminal equipment may be born in a  MAC CE of the MAC PDU)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Feng with the teaching of Kim, Aminaka and Chen because Feng teaches transmitting MAC PDU to relay UE including an identifier of remote UE would allow to reduce processing complexity in relay transmission and reduce a data delay (Feng [0005])

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413